         Case 1:16-cv-01534-JEB Document 415 Filed 04/15/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE,

                        Plaintiff,               Case No. 1:16-cv-1534-JEB
                                                 [Consolidated with 1:16-cv-1796 and
                and                              1:17-cv-267]

 CHEYENNE RIVER SIOUX TRIBE,

                        Intervenor-Plaintiff,

                v.

 U.S. ARMY CORPS OF ENGINEERS,

                        Defendant.

                and

 DAKOTA ACCESS, LLP,

                      Intervenor-Defendant.

  NOTICE OF NAME CHANGE OF INTERVENOR-PLAINTIFF CHEYENNE RIVER
                     SIOUX TRIBE’S COUNSEL


       Pursuant to LCvR 5.1(c)(1), notice is hereby given that effective April 1, 2019, Fredericks

Peebles & Morgan LLP has changed its name to Fredericks Peebles & Patterson LLP. Please

direct all future correspondence to:


                               Fredericks Peebles & Patterson LLP
                                 401 9th Street, N.W., Suite 700
                                    Washington, D.C. 20004
                                     Phone: (202) 450-4887
                                   Facsimile: (202) 450-5106
         Case 1:16-cv-01534-JEB Document 415 Filed 04/15/19 Page 2 of 3



Dated this 15th day of April, 2019.

                                          Respectfully submitted,


                                          _/s/ Patricia Marks___________________
                                          Patricia A. Marks
                                          Fredericks Peebles & Patterson LLP
                                          401 9th Street, N.W., Suite 700
                                          Phone: (202) 450-4887
                                          Facsimile: (202) 450-5106
                                          pmarks@ndnlaw.com
                                          Attorney for Intervenor-Plaintiff Cheyenne
                                          River Sioux Tribe
         Case 1:16-cv-01534-JEB Document 415 Filed 04/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 15th day of April, 2019, a copy of the foregoing was

filed electronically with the Clerk of the Court. The electronic filing prompted automatic service

of the filing to all counsel of record in this case who have obtained CM/ECF passwords.



                                                            _/s/_Patricia Marks______________
                                                            Patricia A. Marks
